19-13895-jlg       Doc 504        Filed 07/23/21 Entered 07/23/21 15:50:45           Main Document
                                               Pg 1 of 1



Paul J. Labov, Esq.
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, New York 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777
Email: plabov@pszjlaw.com

Counsel to Dalia Genger

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In re                                                          :
                                                               :   Chapter 7
ORLY GENGER,                                                   :
                                                               :   Case No.: 19-13895 (JLG)
                           Debtor.                             :
                                                               :
---------------------------------------------------------------X

                        NOTICE OF FILING OF RESPONSE TO LETTER
                        TO THE HONORABLE JAMES L. GARRITY, JR.

        PLEASE TAKE NOTICE that on July 23, 2021, pursuant to the Confidentiality and

Protective Order [Docket No. 259], the undersigned counsel to Dalia Genger filed a letter under

seal in response to the Letter to the Honorable James L. Garrity, Jr. filed by Rocco A. Cavaliere

on behalf of Deborah Piazza [Docket No. 503], with the United States Bankruptcy Court for the

Southern District of New York.

Dated: July 23, 2021                                 PACHULSKI STANG ZIEHL & JONES LLP

                                                     /s/ Paul J. Labov
                                                     Paul J. Labov, Esq.
                                                     PACHULSKI STANG ZIEHL & JONES LLP
                                                     780 Third Avenue, 34th Floor
                                                     New York, New York 10017
                                                     Telephone: (212) 561-7700
                                                     Facsimile: (212) 561-7777
                                                     Email: plabov@pszjlaw.com

                                                     Counsel to Dalia Genger
